DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17/087,690 filed on November 03rd, 2020 in which claims 1-17 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 11/03/2020 are acceptable for examination proceedings.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
6.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321© or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
7.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent N°. 10,906,312 to Ben-zur et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially directed to the same subject matter.

The table below shows how the claims are anticipated:
Instant application 17/087,690:
U.S. Patent N°. 10,906,312:
1. 
A modular closed loop apparatus for printing comprising: 
a plurality of modules connectable together, each module having a printing functional unit and a track for a printing tray, the track comprising at least one rail, the rails of neighbouring modules being connectable together between modules to form a continuous rail-based printing track; and 
a controller connected to each module individually to control motion of a plurality of printing trays on said rails along said continuous rail-based printing track from a print start position and back to said print start position, and coordination of said motion of said plurality of printing trays with operation of each of said printing functional units.
1. 
A modular closed loop apparatus for printing comprising: 
a plurality of modules connectable together, each module having a printing functional unit and a track for a printing tray, the tracks being connectable together between modules to form a closed loop printing path, the closed loop printing path consisting of said tracks; and 
a controller connectable to each module individually to control motion of a plurality of printing trays along said printing path from a print start position and back to said print start position, and coordination of said motion of said plurality of printing trays with operation of each of said printing functional units.
2. 
Apparatus according to claim 1, wherein said modules and respective corresponding functional units are arranged in series to perform a series of printing functions on said items to be printed.
2. 
Apparatus according to claim 1, wherein said modules and respective corresponding functional units are arranged in series to perform a series of printing functions on said items to be printed.
3. 
Apparatus according to claim 1, wherein one of said printing functional units comprises a plurality of inkjet nozzles for performing digital printing, wherein said inkjet nozzles further comprise drop-on-demand piezoelectric inkjet nozzles or continuous piezoelectric inkjet nozzles.
3.
Apparatus according to claim 1, wherein one of said printing functional units comprises a plurality of inkjet nozzles for performing digital printing, wherein said inkjet nozzles further comprise drop-on-demand piezoelectric inkjet nozzles or continuous piezoelectric inkjet nozzles.
4. 
Apparatus according to claim 1, wherein one of said printing functional units comprises one member of the group consisting of an array of sprayers, a curing unit for curing ink on said item to be printed, an infrared curing unit, a hot air blowing curing unit, a microwave curing unit, an ironing unit for ironing said item to be printed, a stencil printing unit, an array of valve jet nozzles for performing digital printing, and a heat press.
4. 
Apparatus according to claim 1, wherein one of said printing functional units comprises one member of the group consisting of an array of sprayers, a curing unit for curing ink on said item to be printed, an infrared curing unit, a hot air blowing curing unit, a microwave curing unit, an ironing unit for ironing said item to be printed, a stencil printing unit, an array of valve jet nozzles for performing digital printing, and a heat press.
5. 
Apparatus according to claim 1, wherein respective rails are supported by adjustable supports at respective first and second sides of a corresponding module to enable adjustment of levels of said rails at said respective sides to align said track levelwise with a corresponding track of an adjacent module to form said printing track.
5. 
Apparatus according to claim 1, wherein said printing path comprises a track, said track being supported by adjustable supports at respective first and second sides of a corresponding module to enable adjustment of levels of said track at said respective sides to align said track levelwise with a corresponding track of an adjacent module.
6. 
Apparatus according to claim 5, wherein a second rail of each module is connected with second rails of adjacent modules to form a return track continuous with said printing track to return said printing trays to a start point.
6. 
Apparatus according to claim 5, wherein a second rail of said plurality of rails is connected to form a return path to return said printing trays to a start point.
7. 
Apparatus according to claim 6, wherein said second rail of each module respectively is supported by adjustable supports at respective first and second sides of said respective module to enable adjustment of a level of said second rail at said respective sides to align said second rail levelwise with a corresponding rail of an adjacent module.
7. 
Apparatus according to claim 6, wherein said second rail is supported by adjustable supports at respective first and second sides of a corresponding module to enable adjustment of a level of said second track at said respective sides to align said second track levelwise with a corresponding track of an adjacent module to form said return path.



Allowable Subject Matter
9.	Claims 8-17 are allowed.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

11.	U.S. Patent number 5,887,519 to Zelko disclosed a similar invention in Fig. 1.

12.	U.S. Patent number 8,413,577 to Doyle also disclosed a similar invention in Fig. 3.

13.	U.S. Patent application publication number 2011/0032300 to Ben-zur et al. also disclosed a similar invention in Fig. 3.

14.	U.S. Patent application publication number 2009/0056567 to Ando et al. also disclosed a similar invention in Figs. 1 and 2.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853